Citation Nr: 0619681	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  00-16 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1990 to 
July 1991.

This case was last before the Board of Veterans' Appeals 
("Board") in June 2004 when it was reopened on the basis of 
new and material evidence and remanded to the Appeals 
Management Center ("AMC") for additional development and to 
afford the veteran a VA examination.

The veteran failed to report for a scheduled VA examination 
in September 2005.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for Post-Traumatic Stress Disorder ("PTSD"), first denied 
in November 1993, was reopened by the Board on the basis of 
new and material evidence in June 2004.

2.  The veteran failed to report for a scheduled VA 
examination in September 2005 without good cause or 
justification provided.


CONCLUSION OF LAW

Because he failed to report for a scheduled VA examination on 
a reopened claim for a benefit, the veteran's claim is 
denied.  38 C.F.R. § 3.655(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act ("VCAA") 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

In this case, a Board decision and remand dated June 2004 
reopened the veteran's claim for entitlement to service 
connection for PTSD on the basis of new and material 
evidence.  The claim was remanded to the AMC for further 
evidentiary development and to schedule the veteran for a VA 
examination the Board deemed necessary to make a decision on 
the claim.  A letter sent to the veteran was returned as 
undeliverable in June 2004, however, the Board finds that the 
VCAA notice requirements were satisfied by virtue of letters 
sent to the veteran at his new address in May and June 2005.  
The letters fully provided notice of elements (1), (2) and 
(3).  In addition, by virtue of the June 2004 Board decision 
and remand and the December 2005 Supplemental Statement of 
the Case ("SSOC"), the veteran was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  With respect to 
element (4), he was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the December 2005 SSOC.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what the VCAA seeks to achieve is to give the veteran notice 
of the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of his claim or that 
other evidence is existent and has not been obtained, as 
detailed below.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA obtained 
service medical records ("SMRs") and requested that the 
veteran either submit his available private medical records 
or authorize VA to obtain those records on his behalf.  VA 
also contacted the U.S. Army and Joint Services Records 
Research Center ("JSRRC"), formerly known as the United 
States Armed Services Center for Unit Records Research 
("USASCURR") to attempt to verify the veteran's claimed 
stressors.  Pursuant to the Board's remand instructions, the 
AMC requested the veteran provide further information 
regarding his stressors to assist USASCURR in researching the 
events; however, the veteran did not respond to this request.  
The record also contains treatment records from the 
Cleveland, Ohio VA Medical Center ("VAMC") where the 
veteran identified having been treated.  Private treatment 
records from Timken Mercy Hospital where the veteran 
indicated he had received private treatment were requested in 
November 2000.  The request was returned, unfulfilled in 
November 2000 for improper authorization submission because 
the veteran failed to check the appropriate box on the 
authorization form giving permission to the hospital to 
release any records.  Another letter was sent to the veteran 
by VA in November 2000 requesting the proper authorization 
but the veteran never responded to this request.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id.  Pursuant to the instructions 
of the June 2004 Board remand, a VA Compensation and Pension 
Exam ("VA exam") was scheduled for the veteran in September 
2005, however, the veteran failed to report for the 
examination.  After complying with all of the Board's June 
2004 remand instructions, the veteran's claim was reviewed 
and readjudicated based on the evidence of record and an SSOC 
was issued in December 2005.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Given the development undertaken 
by the RO and AMC, and the fact that the veteran has not 
responded to any request for information or identified any 
further evidence to support his claim, the Board finds that 
the record is ready for appellate review.

Merits of the Claim

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See U.S.C.A. §1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Evidence which would substantiate a claim 
of service connection includes three essential components: 
(1) evidence of an injury in military service or a disease 
that began in or was made worse during military service or 
one which would qualify for presumptive service connection; 
(2) competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the veteran's current disability and the in-service 
event.  Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
the veteran's current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 
4.125 (2005) (requiring PTSD diagnoses to conform to the 
criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) ("DSM- IV")).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A § 1154(b) (2002) (Providing in 
substance that in the case of veterans of combat, VA shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran).  See 38 C.F.R. § 
3.304 (2005).

The veteran claims that he incurred PTSD as a result of 
active military service in the Persian Gulf War.  After 
reopening the veteran's claim for PTSD based on the 
submission of new and material evidence in June 2004, the 
Board remanded the claim to obtain a VA examination because 
there were two conflicting medical opinions of record 
regarding the veteran's diagnosis.  However, the record 
indicates that the veteran failed to report for a scheduled 
VA psychiatric examination in September 2005, and there is no 
indication of record that the veteran contacted the RO to 
explain his absence or request a rescheduling.

VA regulations provide that, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  See Engelke v. Gober, 10 Vet. App. 396, 399 
(1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).  
The record in this case reveals that the veteran failed to 
report for the September 2005 examination as directed by the 
Board and has not provided any good cause for his actions.

Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, or the death of 
an immediate family member, etc..  For purposes of this 
section, the terms examination and reexamination include 
periods of hospital observation when required by VA.  38 
C.F.R. § 3.655(a) (2005).

Subsection (b) provides that, when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655(b) (2005).  The veteran's claim for service 
connection for PTSD is a reopened claim for a benefit which 
was previously disallowed and therefore, as a matter of law, 
failure to report to an examination would necessitate 
automatic denial of the claim.  Id.

In June 2004, the AMC sent the veteran a letter notifying him 
of the need to submit to a VA examination and to request 
information from the veteran in compliance with the Board's 
remand.  The letter was returned by the U.S. Post Office as 
undeliverable because it was addressed to an unknown 
addressee.  

In May and August 2005, letters were sent to the veteran at 
his reported new address notifying him of the need to submit 
to a VA examination and the consequences for failing to 
report to a scheduled examination without prior notification 
or good cause.  There was no evidence that the letters were 
not delivered.  

It is well established that it is a veteran's responsibility 
to keep VA advised of his whereabouts in order to facilitate 
the conduct of medical inquiry.  See Hyson v. Derwinski, 5 
Vet. App. 262 (1993).  The Court has ruled that there is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  See Ashley, supra, citing 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926).  While the Ashley case dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.  In this case, no clear evidence to 
the contrary has been presented with which to rebut the 
presumption of regularity.  It is, therefore, presumed that 
timely notice of the scheduled VA examination was sent to the 
veteran at his most recent address of record at the time of 
notice.

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
his claim on appeal, but he has failed to comply.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  There is 
no correspondence or report of contact from the veteran of 
record which would explain the lack of response to various 
requests from the RO and the Board or his failure to report 
for the VA examination.  

In Hyson, the Court also pointed out that VA must show that a 
veteran lacked an "adequate reason" (see 38 C.F.R. § 
3.158(b) (2001)), or "good cause" (see 38 C.F.R. § 3.655 
(2001)) for failing to report for a scheduled examination.  
In this case, there is no evidence on file demonstrating that 
the veteran had any "adequate reason" or "good cause" for 
failing to report to be examined when VA so requested.

The facts in this case are clear.  The veteran failed to 
report for a scheduled VA examination and no good cause has 
been demonstrated for his failure to appear or to be 
examined.  He also failed to respond to requests for 
information.  And, the veteran has furnished no other medical 
evidence which would serve as a viable substitute for the 
scheduled examination.  See 38 C.F.R. § 3.326(b) (2005).

If a claimant wishes assistance, he cannot passively wait for 
it in circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).  Further, under 
the VCAA, a claimant for VA benefits has the responsibility 
to present and support the claim.  38 U.S.C. § 5107(a) 
(2002).  In this case, in addition to not reporting for the 
scheduled VA examination without good cause, the veteran has 
not responded to a single letter or request for information 
sent by the AMC in direct compliance with the Board's remand.

As noted above, a psychiatric examination was directed by the 
Board upon the veteran successfully reopening his claim.  The 
Board finds that, for the reasons discussed in the June 2004 
remand and below, entitlement to service connection could not 
then and cannot now be established without a current VA 
examination.  Moreover, as this is a reopened claim for a 
benefit which was previously denied, the claim must be denied 
because the veteran failed to report to his scheduled VA 
examination without good cause.  38 C.F.R. § 3.655 (2005).


ORDER

Entitlement to service connection for Post-Traumatic Stress 
Disorder is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


